Citation Nr: 1410039	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-37 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for status post fractures of the right foot fifth toe.

2.  Entitlement to service connection for a bilateral hand disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a service-connected disability.    

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.    

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.    

7.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to service connection for a jaw disorder. 

10.  Entitlement to service connection for a dental condition, claimed as upper left molar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to October 1983.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2011, in support of his claims, the Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  A copy of the transcript is associated with the claims file.  

The Board notes that a claim for service connection for a dental condition (upper left molar) is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a mouth/dental disability for compensation purposes, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005) (per curiam order) ("Absent original jurisdiction . . . the Board's jurisdiction is dependent on the appellant's having filed [a] [Notice of Disagreement] . . . .") (internal citations omitted).  Therefore, the claim of entitlement to service connection for dental trauma for VA outpatient dental treatment purposes is REFERRED to the Agency of Original Jurisdiction (AOJ) for action in accordance with amended VA regulation 38 C.F.R. § 3.381.  See Dental Conditions, 77 Fed. Reg. 4,469 (Jan. 30, 2012). 

Additionally, a private treatment record dated in October 2011 indicates that the Veteran is unable to continue in his current employment due to his service-connected disabilities.  As the record raises the issue of entitlement to a total disability rating based on individual unemployability, but it has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

In this decision, the Veteran is withdrawing his claim of entitlement to service connection for a bilateral hand disability.  The remaining claims are REMANDED to the AOJ Appeals Management Center in Washington, D.C. VA will notify the Veteran if further action is required.





FINDING OF FACT

In a statement received on August 29, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a bilateral hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a bilateral hand disability are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement dated August 29, 2011, at the RO on the day of the Veteran's videoconference hearing, the Board the Veteran indicating that he wished to withdraw his appeal concerning entitlement to service connection for a bilateral hand disability.  The Board finds that the Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim on appeal it is dismissed.  




ORDER

The appeal as to the claim of entitlement to service connection for a bilateral hand disability is dismissed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

Concerning the Veteran's claim for an increased rating for his right fifth toe disability, the Veteran has not been examined for this disability during the pendency of this appeal as the RO mistakenly characterized it as a service connection claim.  Because his last VA examination was conducted in February 1983 and the record does not contain sufficient evidence on which basis to adjudicate his claim, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Concerning his claims of entitlement to service connection for disabilities of the bilateral ankles, hips, knees, lumbar spine, and cervical spine, the Veteran alleges that these disorders are all due to, caused or aggravated by his service-connected right fifth toe disability.  He does not contend, and the evidence does not suggest, that these disorders are directly attributable to his military service.  

It is unclear whether many of these diagnosed disabilities, especially the ankle, knee, and hip, are bilateral or merely concern either the right or the left.  Further, the Veteran's private physician stated his opinion in an October 2011 letter that the Veteran's bilateral ankle/foot degeneration was more likely than not related to his military service due to altered biomechanics causing uneven stresses on the body.  

No opinion was provided as to whether the currently service-connected right foot fifth toe disability caused (directly resulted in) or aggravated (worsened beyond the natural progression of the condition) the diagnosed disabilities.  In fact, Dr. Webb specifically pointed to pes planus, a disability for which service connection is not in effect, as a cause for the Veteran's accelerated degenerative process.  

With respect to the claim for hypertension, the Veteran's service treatment records primarily reflect blood pressure readings within normal limits, with one borderline reading of XX in XXYY, and an initial hypertension diagnosis dated in December 2007.  However, an opinion as to the nature and etiology of this diagnosed disorder has not been provided, and should be obtained on remand. 

Therefore, the Board finds that the Veteran should be scheduled for VA compensation examinations to determine the nature and etiology of these disabilities.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).

Finally, any outstanding VA or private treatment records relevant to the Veteran's claims should also be requested.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Specifically, the Veteran testified in August 2011 that he received treatment concerning his left upper molar and jaw disorders in 1983, shortly after his separation from service, and again more recently from the Perkins Dental Clinic.  These records must be obtained prior to any further adjudication of these claims. 

Additional records from Scott and White Healthcare and Dr. Webb should also be obtained.  The Veteran also testified that he receives VA treatment.  VA has a duty to obtain any additional outstanding treatment records from VA Medical Centers.  38 U.S.C.A. 5103A (b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain any VA or private treatment records pertaining to the Veteran's claims.  Specifically, all VA treatment records in existence since the Veteran's separation from service in October 1983 should be obtained.  Further, private treatment records from the Perkins Dental Clinic dating from 1983; Scott and White Healthcare, dating from December 2007; and Dr. Webb, should be obtained.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).  

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right fifth toe disability.  The claims folder should be made available to and reviewed by the examiner. 

3.  If, after obtaining the requested VA and private treatment records, the evidence reflects a currently diagnosed jaw disability, then scheduled the Veteran for a VA examination to determine the nature and etiology of that condition.  

4.  Then, schedule the Veteran for VA compensation examinations with the appropriate VA medical professional to identify and diagnosed all current ankle, knee, hip, and spine disabilities.  After identifying and diagnosing all current disabilities, the examiner should state whether each diagnosed disability is the direct result of service, or caused by (the direct result of) or aggravated by (worsened beyond the natural progression of the condition) by the Veteran's service-connected right fifth toe disability.  In rendering this decision, the examiner is also asked to comment on the October 2011 private opinion already of record.   

5.  The Veteran should also be scheduled for a VA examination with the appropriate medical professional concerning his claim for hypertension.  The examiner should determine whether the Veteran has hypertension for VA purposes, noting that Dr. Averitt of Scott and White Healthcare provided a diagnosis of hypertension in December 2007.  

If the examiner provides a diagnosis of hypertension for VA purposes, then an opinion as to whether it at least as likely as not the Veteran's hypertension is related to or had its onset in service, or within one year of separation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


